           Case 3:19-cv-07152-MMC Document 31 Filed 04/14/20 Page 1 of 8



 1
     SHARON L. ANDERSON (SBN 94814)
 2   County Counsel
     JASON W. MAUCK (SBN 255133)
 3   Deputy County Counsel
 4   COUNTY OF CONTRA COSTA
     651 Pine Street, Ninth Floor
 5   Martinez, California 94553
     Telephone: (925) 335-1800
 6
     Facsimile: (925) 335-1866
 7   Electronic Mail: jason.mauck@cc.cccounty.us
 8   Attorneys for Defendants
 9   CONTRA COSTA COUNTY and TASHA MIZEL

10                                 UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
      D.R., a deceased minor by and through her       No. C19-07152 MMC
13    successor in interest JOHN FREEMAN;
14    JOHN FREEMAN, an individual; and                REPLY BRIEF IN SUPPORT OF
      CRISTINA RAMIREZ, an individual                 DEFENDANTS’ MOTION TO DISMISS
15                                                    PLAINTIFFS’ FIRST AMENDED
                    Plaintiffs,                       COMPLAINT
16

17    v.

18    CONTRA COSTA COUNTY, a public                   Date: May 15, 2020
19    entity; TASHA MIZEL, an individual;             Time: 9:00 a.m.
      MARCIE FRANICH, an individual; AND              Crtrm: B, 15th Floor
20    DOES 1 to 50, inclusive,                        Judge: Hon. Maxine M. Chesney
                                                      Date Action Filed: October 30, 2019
21
                    Defendants.                       Trial Date: None Assigned
22

23   I.      INTRODUCTION
24           Plaintiffs’ moving papers lack the necessary legal and factual argument to rebut
25   defendants’ motion to dismiss. As detailed below, plaintiffs only make passing arguments in
26   response to defendants’ contention that this Court lacks jurisdiction to hear a significant
27   portion of the causes of action raised in the first amended complaint (ECF 19). Equally,
28   plaintiffs do not even address defendants’ argument that the state law claims are untimely, or

     REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST
     AMENDED COMPLAINT - Case No. C19-07152 MMC                             1
            Case 3:19-cv-07152-MMC Document 31 Filed 04/14/20 Page 2 of 8



 1   that plaintiffs’ contentions regarding placement with D.R.’s extended family is not a
 2   constitutional violation. Taken together as a whole, the plaintiffs have failed to adequately
 3   allege any cause of action, and defendants’ motion should be granted.
 4   II.      FACTS

 5            Plaintiffs offer no new or separate allegations from those presented by the defendants
 6   in their motion to dismiss. For purposes of this reply, the most pertinent facts are that: 1)
 7   plaintiffs’ California Government Claims Act (“CGCA”) claims are both untimely (for
 8   different reasons); 2) plaintiff Freeman was not the legal or alleged father of D.R. at the time
 9   of removal; 3) the subject deputy bailiff did nothing more than administer a drug test at the
10   behest of the Court, and the test came back positive; and 4) there are no allegations that any
11   defendant was deliberately indifferent to the alleged danger to D.R. while in foster care with
12   Marcie Franich.
13   III.     ARGUMENT IN REPLY
14            A.     Plaintiffs do not Address Defendants’ Argument Concerning the California
                     Government Claims Act
15
              In their opposition, plaintiffs focus on the first six months between D.R.’s death and
16
     when their CGCA claims were presented. However, defendants’ contention is two-fold: first,
17
     plaintiff Freeman had six months to bring suit after his initial CGCA claim was rejected, but
18
     he did not; and second, plaintiff Ramirez failed to file a timely claim.
19            Plaintiffs do not dispute they only had six months to file an action. “The statutory
20   period of limitations for actions against a public entity are mandatory and must be strictly
21   complied with. A failure to start the action within the statutory time period is a valid ground
22   for dismissal of the action.” Cole v. L.A. Unified Sch. Dist., 177 Cal. App. 3d 1, 5 (1986)
23   (internal citations omitted). Plaintiff Freeman’s claim was rejected on April 16, 2019, and
24   plaintiffs did not file their action until October 29, 2019, more than six-months later;
25   therefore, it is untimely, and all state law causes of action are barred.
26            Plaintiff Freeman’s argument that he did not have autopsy or dependency court records
27   carries no weight. Plaintiff Freeman obviously had knowledge enough to file a claim and a
28   lawsuit without records, so any missing documents are immaterial to presenting his claims.

     REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST
     AMENDED COMPLAINT - Case No. C19-07152 MMC                             2
        Case 3:19-cv-07152-MMC Document 31 Filed 04/14/20 Page 3 of 8



 1   And plaintiffs cite no law allowing them to claim estoppel in filing their CGCA claim.
 2          Defendants’ second contention is that plaintiff Ramirez, D.R.’s mother, failed to file a
 3   timely claim. And there is no explanation in plaintiffs’ opposition or first amended complaint
 4   as to why plaintiff Ramirez only discovered her claim one year after D.R.’s death, when
 5   plaintiff Freeman was able to file a government tort claim within six months of the death. As
 6   stated in the moving papers, the statute of limitations for wrongful death causes of action starts
 7   on the date of death. Kincaid v. Kincaid, 197 Cal. App. 4th 75, 80 (2011). Plaintiffs offer no
 8   legal explanation as to why they delayed in bringing their lawsuit or filing their claim. The
 9   allegations in the complaint, coupled with the judicially noticeable claims, indicate that all
10   state law claims should be dismissed.
11          B.     The Pleadings Do Not Substantiate Plaintiffs’ Argument that Freeman Had
                   Standing to Assert His Claims
12
            Plaintiff Freeman concedes in his opposition that the only way he knew that he was
13
     potentially the father of D.R. was because the maternal grandmother said D.R. looked like
14
     him. ECF 30, 4:8 – 10. He also concedes that he had to assert his parentage through the
15
     court, and that he had no parental rights at the time D.R. was taken from the hospital by social
16
     workers. Id. at 4:12 – 14, see also fn. 2 (indicating that plaintiff Freeman did not have
17
     biological or presumed father status). Plaintiff Freeman has offered no argument and
18
     presented no allegation that demonstrates that he had legal, parental rights over D.R. at the
19
     time of her removal from the hospital. Further, he concedes that he did not think he was the
20
     father at D.R.’s birth. As stated in defendants’ moving papers, plaintiff Freeman was only an
21
     alleged father at the time of removal. “An alleged father does not have a current interest in a
22
     child because his paternity has not yet been established. Thus, for example, an alleged father
23
     is not entitled to appointed counsel or reunification services. Due process for an alleged father
24
     requires only that he be given notice and an opportunity to appear and assert a position and
25
     attempt to change his paternity status.” In re Christopher M., 113 Cal. App. 4th 155, 159 60
26
     (2003). Plaintiff Freeman has not alleged that he had any legally recognizable parental rights,
27
     or even when he was granted any parental rights, and therefore, he has no standing to bring
28
     this action based on his parentage of D.R.
     REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST
     AMENDED COMPLAINT - Case No. C19-07152 MMC                             3
        Case 3:19-cv-07152-MMC Document 31 Filed 04/14/20 Page 4 of 8


            C.     Plaintiffs Do Not Contest That This Court Cannot Review State Court
 1                 Parentage Determinations
 2          Plaintiffs miss the point of defendants’ contention that the Domestic Relations
 3   Exception bars this Court from determining child custody. Plaintiffs argue that they did not
 4   ask this Court to determine custody, and defendants’ do not object to that characterization.
 5   Defendants argue in their motion to dismiss that this Court cannot second-guess the child
 6   custody and parentage laws of California as applied to plaintiff Freeman. As stated in the
 7   complaint, plaintiff Freeman was not a legal parent of D.R. at the time of the seizure (ECF 19,
 8   pg. 21, fn. 5), and does not allege when his parental status changed. This Court cannot review
 9   the state court custody determination based on the Domestic Relations Exception.
10          D.     The Rooker-Feldman Doctrine Applies
11          Without legal discussion, the plaintiffs claim that they are entitled to raise claims for
12   civil rights violations. Plaintiffs cite to Hardwick v. County of Orange, 844 F.3d 1112 (2017),
13   which concerns a fabrication of evidence claim. However, defendants raised the Rooker-
14   Feldman jurisdictional bar in relation to only two claims made by plaintiffs: the determination
15   of parentage of D.R. and the placement of D.R. with family members. See ECF 22, 9:19 - 28.
16   Plaintiffs do not contest either argument and have effectively abandoned or waived their
17   position through their silence. See Qureshi v. Countrywide Home Loans, Inc., 2010 U.S. Dist.
18   LEXIS 21843, at *6 n.2 (N.D. Cal. Mar. 10, 2010) (deeming plaintiff’s failure to address, in
19   opposition brief, claims challenged in a motion to dismiss, an “abandonment of those claims”)
20   (citing Jenkins v. City of Riverside, 398 F.3d 1093, 1095 n.4 (9th Cir. 2005)). Even if the
21   matter was not conceded, the plaintiffs have alleged that the state court issued orders
22   regarding plaintiff Freeman’s parentage, and this Court cannot intercede or second-guess those
23   orders under the Rooker-Feldman doctrine.
24          E.     There is no Constitutional Requirement to Place Foster Children with
                   Alleged Family Members
25
            Plaintiffs did not and cannot rebut defendants’ argument that there is no constitutional
26
     claim for not placing a foster child with extended family and relatives. Plaintiffs only cite to
27
     state and federal law regarding placement with parents, and defendants concede that there is a
28
     fundamental, constitutional right to children staying with their parents. However, defendants’
     REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST
     AMENDED COMPLAINT - Case No. C19-07152 MMC                             4
        Case 3:19-cv-07152-MMC Document 31 Filed 04/14/20 Page 5 of 8



 1   contention was that there is no constitutional cause of action to have D.R. placed with
 2   extended family members, which is a pillar of plaintiffs’ allegations. See e.g. ECF 22, ¶¶61 –
 3   63, 66, 67, 146, 183. As stated in the moving papers, and unrebutted in the opposition, there
 4   is no constitutional right to have a removed child placed with extended family.
 5          Plaintiffs’ citation to 42 U.S.C. §671 is immaterial. The cited section concerns federal
 6   payments to states for foster care and adoption services. It sets out criteria that a state must
 7   meet in order to get funds from the federal government to provide foster care services; it does
 8   not grant an independent cause of action to individuals. Plaintiffs’ assertions concerning a
 9   requirement to consider placing D.R. with extended family is unsupported by the law and
10   must be dismissed.
11          F.     Doe Defendant Bailiff Performed His Ministerial Duties as Alleged
12          In their opposition, Plaintiffs fall into the same fallacy reflected in their pleadings
13   against Doe Defendant Bailiff. Plaintiffs contend that there is some constitutional obligation
14   to accept any excuse provided by a suspect or investigative target. That is not the case.
15   Castro v. City of Union City, 2016 U.S. Dist. LEXIS 52443, at *50-52 (N.D. Cal. Apr. 19,
16   2016) is instructive. The plaintiff in Castro was involved in an altercation with a third party,
17   Mr. Nguyen. At the scene of the altercation, the defendant deputy investigated and came to
18   the reasonable suspicion that plaintiff had assaulted Mr. Nguyen. In finding that the arrest of
19   the plaintiff was not a substantive due process violation, the Court found that the officer did
20   not act in conscious disregard of plaintiff’s rights when faced with the “[p]laintiff’s own
21   protestations that Mr. Nguyen was the aggressor, not plaintiff. Such protestations are
22   generally insufficient alone to establish a substantive due process claim.” Id. at *3; see also
23   Criss v. City of Kent, 867 F.2d 259, 263 (6th Cir. 1988) (law enforcement “is under no
24   obligation to give any credence to a suspect’s story [or alibi] nor should a plausible
25   explanation in any sense require the officer to forego arrest pending further investigation if the
26   facts as initially discovered provide probable cause.”)
27          In this matter, the defendant deputy is alleged to have received a drug test that was
28   positive for amphetamines. ECF 19, ¶78. At that point, there is no need to conduct a further

     REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST
     AMENDED COMPLAINT - Case No. C19-07152 MMC                             5
         Case 3:19-cv-07152-MMC Document 31 Filed 04/14/20 Page 6 of 8



 1   investigation, as there is probable cause to report the findings to the judge that ordered the
 2   testing.
 3            Setting aside the fact that there is no due process violation in disregarding a self-
 4   exonerating statement of plaintiff Freeman, the plaintiffs have not alleged that the bailiff
 5   exceeded the Court’s mandate, as alleged in the opposition. As pled, the bailiff was required
 6   to administer a drug test, which he did. The results of that drug test were reported to the Court
 7   as alleged. There are no other allegations that demonstrate the bailiff exceeded the scope of
 8   the task assigned to him, and he is therefore entitled to judicial immunity.
 9            G.     Plaintiffs Fail to Rebut Defendants’ Arguments Regarding Qualified
10                   Immunity

11
              In their motion to dismiss, defendants took the qualified immunity test literally and
12
     combined the arguments that plaintiffs failed to plead a constitutional violation, and that there
13
     were no clearly defined rights. Plaintiffs did not oppose defendants’ arguments that there
14   were no constitutional violations pled in the first amended complaint, so defendants do not
15   repeat those arguments here.1
16            Plaintiffs’ opposition to defendants’ qualified immunity arguments is simply that case
17   law does not permit the warrantless seizure of children without exigent circumstances and that
18   social workers cannot fabricate evidence. These defined rights, however, do not save
19   plaintiffs’ action. When deciding qualified immunity, courts “consider the state of the law at

20   the time of the alleged violation . . . [and] examine the information possessed by the officer to
     determine whether a reasonable official in a particular factual situation should have been on
21
     notice that his or her conduct was illegal.” Inouye v. Kemna, 504 F.3d 705, 712 (9th Cir.
22
     2007).
23
              It is clear that plaintiff Freeman’s rights were not well established. At the time of
24
     D.R.’s removal from the hospital, Freeman was not the legal or alleged father of D.R. His
25
     parentage required determination by the state court. Plaintiffs provided no case law in their
26

27            1
              Plaintiffs fail to provide any support for plaintiff Ramirez’s claims and the alleged
28   constitutional violations perpetrated against her in their opposition. Plaintiffs’ failure to
     contest the substantive arguments raised by the defense in response to the complaint should be
     viewed as abandonment of the claims. See Qureshi, 2010 U.S. Dist. LEXIS 21843, at *6 n.2.
     REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST
     AMENDED COMPLAINT - Case No. C19-07152 MMC                             6
          Case 3:19-cv-07152-MMC Document 31 Filed 04/14/20 Page 7 of 8


     opposition demonstrating that plaintiff Freeman and his unrecognized parentage situation had
 1
     a well-established right to a familial relationship with D.R. At the time of removal, the state
 2
     court could have denied plaintiff Freeman parental rights, or it could have come to light that
 3
     plaintiff Freeman was, in fact, not D.R.’s father. Because he had no legal right to custody or
 4
     control over D.R., plaintiff Freeman’s rights were not well established, and defendants are
 5
     entitled to qualified immunity to the claims concerning seizure of D.R. from the hospital.
 6
            H.     Plaintiffs Do Not Contest Defendants’ Monell Arguments
 7
            Plaintiffs offer a half-hearted opposition to defendants’ arguments that the municipal
 8
     liability claims have been improperly pled. They claim that the state appellate case of In re
 9
     B.D., 35 Cal. App. 5th 803 (2019), is evidence that there is a policy and practice of negligently
10
     placing children in foster homes. But plaintiffs offer no explanation as to the similarity
11
     between the fact pattern of In re B.D. and the instant case, or even the similarity of policies
12
     and practices at issue in the two cases. In re B.D. concerned itself only with the requirement
13
     of social workers when reporting to the Court, finding a due process violation by the social
14
     workers in specific instances of reports concerning an adoption, and only as to the minor
15
     child, and not the parents. Id. at 824. The Court’s decision did not reach any policies or
16
     procedures. Without support for the argument that In re B.D. applies to this case, it cannot
17
     alone be used to justify plaintiffs’ Monell causes of action.
18
            Plaintiffs’ next argument is that they could amend their complaint to mesh with
19
     allegations in other lawsuits. Plaintiffs cite to three unnamed cases against Contra Costa
20
     County alleging due process violations. Plaintiffs’ counsel fails to note that he has brought at
21
     least two of these three cases. See Kueck v. Contra Costa County, 18-cv-06004 DMR and
22
     Salah v. Contra Costa County, 18-cv-00470 YGR. In effect, plaintiffs are arguing that there is
23
     an unconstitutional policy and practice in place because why else would their attorney be
24
     suing the County? Neither of the cases cited above by defendants have resolved and there
25
     have been no findings related to Monell claims (although the Monell claims in the Kueck case
26
     have been dismissed three times with leave to amend). Plaintiffs are improperly attempting to
27
     use other case allegations to support their own claims relating to a pattern or practice. The
28
     //
     REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST
     AMENDED COMPLAINT - Case No. C19-07152 MMC                             7
           Case 3:19-cv-07152-MMC Document 31 Filed 04/14/20 Page 8 of 8



 1   pleading standards raised in the defendants’ moving papers require plaintiffs to make specific
 2   allegations as to the instant action, which they have not done.
 3           The final issue with the plaintiffs’ Monell claim is that it fails to allege any
 4   constitutional violations. And plaintiffs have not countered defendants’ arguments that many
 5   of the acts alleged in the first amended complaint are not constitutional violations. Without an
 6   underlying constitutional violation, there is no Monell claim. “Section 1983 creates a cause of
 7   action based on personal liability and predicated upon fault; thus, liability does not attach
 8   unless the individual defendant caused or participated in a constitutional deprivation.” Vance
 9   v. Peters, 97 F.3d 987, 991 (7th Cir. 1996) (citations and quotations omitted). The Monell
10   claims should be dismissed without leave to amend.
11   IV.     CONCLUSION
12            Plaintiffs have not rebutted the arguments raised by defendants in the Motion to
13   Dismiss. In fact, plaintiffs effectively concede many of the arguments made by failing to
14   oppose them. Based on the foregoing and the arguments made in defendants’ motion, this
15   Court should dismiss plaintiffs’ action without leave to amend.
16

17
      DATED: April 14, 2020                 SHARON L. ANDERSON
18
                                            COUNTY COUNSEL
19
20

21                                          By:        /s/ Jason W. Mauck
                                                    JASON W. MAUCK
22                                                  Deputy County Counsel
                                                    Attorneys for Defendant
23
                                                    CONTRA COSTA COUNTY and
24                                                  TASHA MIZEL
25

26

27

28

     REPLY BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ FIRST
     AMENDED COMPLAINT - Case No. C19-07152 MMC                             8
